Citation Nr: 1747934	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-30 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952, which included service during the Korean Conflict.  For his service, he received the Korean Service Medal with one bronze service star, Combat Infantry Badge, and United Nations Service Medal.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In December 2015, the Board remanded this case to the Agency of Original Jurisdiction so that another attempt could be made to obtain the Veteran's service treatment records.  Additional records were received and the claim was readjudicated in a March 2017 Supplemental Statement of the Case.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for cause of death cannot be granted solely on the basis of the Veteran's use of tobacco products in service. 

2.  The Veteran's pulmonary malignant neoplasm, which caused his death, was not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for cause of death have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.300, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the context of a claim of service connection for cause of death, an appellant must receive notice containing (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  This was provided in May 2014.  

The Appellant's claim is a dependency and indemnity compensation claim based on service connection for cause of the Veteran's death.  In support, she contends service connection for cause of death is warranted because the Veteran's death was due to a pulmonary malignant neoplasm, which was the result of his use of tobacco products in service.  See March 2014 Statement in Support of Claim.

Service connection may be established for a disability that caused a veteran's death either principally or contributorily.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A principal cause of death is one which, either singly or jointly with another condition, was the immediate or underlying cause of death or was otherwise etiologically related thereto.  38 C.F.R. § 3.312(b).  Whereas a contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  In the case of a disease or injury involving the active processes affecting vital organs, careful consideration must be given as to whether it is a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and/or a general impairment of health to an extent that it would render a person materially less capable of resisting the effects of the disease or injury which primarily caused the death.  38 C.F.R. § 3.312(c)(3).

The same statutory and regulatory scheme which governs service connection for a disease or injury incurred in or aggravated by service, is applicable in determining whether service connection for cause of death is warranted.  In that regard, generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As such, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's Death Certificate confirms he passed away in September 2011 and that his cause of death was a "lung or pulmonary malignant neoplasm."  See Commonwealth of Puerto Rico Department of Health Death Certificate; see also July 2014 Letter from Dr. C.E.M.Q. (stating the Veteran passed away from "lung or pulmonary malignant neoplasm").  Thus, the current disability element of the claim has been satisfied.  See Shedden, 381 F.3d 1163. 

With respect to an in service incurrence, the Board acknowledges the Appellant's assertion the Veteran began smoking while he was serving in Korea.  See March 2014 Statement in Support of Claim.  However, 38 C.F.R. § 3.300(a) explicitly prohibits service connection for death resulting from an injury or disease attributable to a veteran's use of tobacco products in service for claims received by the VA after June 9, 1998.  The only recognized exceptions are: (1) if the disease or injury is otherwise shown to have been incurred or aggravated during service, meaning the death can be service-connected on some other basis; (2) the death resulted from disease or injury that manifested to the required degree of disability within an applicable presumptive period pursuant to 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316 (2016); or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under 38 C.F.R. § 3.310 (2016).

Given this claim was initiated in March 2014, the Board cannot grant service connection solely on the basis of the Veteran's use of tobacco products in service.  38 C.F.R. § 3.300(a); see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (holding that in cases where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or lack of entitlement under the law).

Therefore, the Board examines the evidence of record to determine whether service connection may be granted on any other basis.  In doing so, the Board recognizes that neoplasms are eligible for presumptive service connection as a chronic disease pursuant to 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a), provided it manifested to a compensable degree within one year of separation from service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1239 (32nd ed.) (2012) (notes a "neoplasm" is also called a "tumor").

Although a review of the claims file confirms the Veteran's death was caused by a pulmonary malignant neoplasm, there is no evidence of record regarding the date of onset or diagnosis.  As another matter, there is no evidence of record concerning any other health issues he may have had prior to his passing.  Despite letters sent by the VA in May 2014, December 2014, and March 2016; the only medical evidence of record received bearing on the Veteran's disability was a July 2014 letter from Dr. C.E.M.Q.  See May 2014 Letter to the Appellant, December 2014 Letter to the Appellant, March 2016 Letter to the Appellant; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  

In the July 2014 letter, Dr. C.E.M.Q. opined that it was more probable than not the Veteran's pulmonary malignant neoplasm was secondary to his service.  July 2014 Letter from Dr. C.E.M.Q.  However, Dr. C.E.M.Q. provided no supporting rationale whatsoever.  Moreover, there is no indication that Dr. C.E.M.Q. had an opportunity to review the Veteran's service records in reaching this conclusion.  Consequently, the Board declines to accord Dr. C.E.M.Q.'s July 2014 letter any probative value.  Id.; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).

The Board has reviewed the Veteran's service treatment records (STRs) to determine whether any pulmonary or related issues were noted in service.  His STRs only document a history of sinusitis; complaints of ear, nose, and throat trouble; and a diagnosis of influenza.  See July 1954 Consultation Report (noted the Veteran was given a physical profile because of his nasal allergy); March 1951 Treatment Note (noted the Veteran was diagnosed with influenza).  A Radiographic Report produced in conjunction with his March 1951 treatment for influenza revealed his lung fields were clear and there was no evidence of pathology involving the diaphragm, pleura, or bony thorax. 

At the time of the Veteran's separation examination, the examiner found no abnormalities upon clinical evaluation, inclusive of the lungs and chest.  See December 1952 Report of Medical Examination.  Furthermore, the examiner expressly noted there were no serious injuries, operations, or diseases in service; no history or evidence of venereal disease or other communicable disease; no army hospitalizations; and no complaints of a medical nature during the examination.  

In light of the above, the Board finds no in service incurrence or aggravation of a pulmonary malignant neoplasm has been established.  See Shedden, 381 F.3d 1163.  Necessarily, the Board need not address the remaining nexus element.   

While the Board is cognizant of the fact that no VA medical opinion has been requested in this case, the Board finds a remand for one is not necessary because there is no evidence of record even tenuously suggesting an in service incurrence or manifestation of the Veteran's pulmonary malignant neoplasm in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds the preponderance of evidence is against service connection for cause of death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


ORDER

Service connection for cause of the Veteran's death is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


